        Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 1 of 18


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  -- -- ---------------- - ---- - --- - ------x
 UNITED STATES OF AMERICA
                                                  SUPERSEDING INDICTMENT

                    -v . -
                                                  Sl 18 Cr. 834 (PAE)
 JAMEL JONES,
     a/k/a "Mel Murda,"
 KIFANO JORDAN,
     a/k/a "Shotti,"
 JENSEL BUTLER,                                      USDC SDN'I'
     a/k/a "Ish,"                                    Do r i j l\v "l:: -.· 1·
                                                      '-   \...   \.   l   l   .~ l ....   l

 DANIEL HERNANDEZ,
                                                     ELECIR01'\!C.-\LLY FILFD
     a/k/a "Tekashi 6ix 9ine,"
 FUGUAN LOVICK,                                      DOC ti: ______ _ _ _ __
     a/k/a "Fu Banga," and                           DATE 1- 1LED: NOV                         1   a .,~4"'
 FAHEEM WALTER,
     a/k/a "Crippy,"

                     Defendants .
 ---------- - ---- - --------- - ---------x
                              COUNT ONE
                       (Racketeering Conspiracy)
            (JONES, JORDAN, BUTLER, HERNANDEZ, and WALTER)

      The Grand Jury charges:

                                The Enterprise

       1.    At all times relevant to this Indictment, JAMEL JONES,

. a/k/a "Mel Murda," KIFANO JORDAN, a/k/a "Shotti," JENSEL BUTLER,

a/k/a "Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine," and

FAHEEM WALTER, a/k/a "Crippy," the defendants, and others known

and unknown, were members and associates of the Nine Trey

Gangsta Bloods ("Nine Trey" or the "Enterprise"), a criminal

organization whose members and associates engaged in, among
          Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 2 of 18



other activities, acts involving murder, robbery, and narcotics

trafficking.      Nine Trey operated in and around Manhattan, the

Bronx, and Brooklyn, New York.

     2.      Nine Trey, including its leadership, its membership,

and its associates, constituted an "enterprise," as defined by

Title 18, United States Code, Section 1961(4), that is, a group

of individuals associated in fact, although not a legal entity.

The Enterprise constituted an ongoing organization whose members

functioned as a continuing unit for a common purpose of

achieving the objectives of the Enterprise.           At all times

relevant to this Indictment, the Enterprise was engaged in, and

its activities affected, interstate and foreign commerce.                 JAMEL

JONES, a/k/a "Mel Murda," KIFANO JORDAN, a/k/a "Shotti," JENSEL

BUTLER, a/k/a "Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine,"

and FAHEEM WALTER, a/k/a "Crippy," the defendants, participated

in the operation and management of the Enterprise and

participated in unlawful and other activity in furtherance of

the conduct of the Enterprise's affairs.

     3.      Members and associates of Nine Trey engaged in a

series of violent disputes with rivals of Nine Trey, including

those within Nine Trey who they deemed disloyal to the

Enterprise.      During these disputes, members and associates of

Nine Trey committed multiple shootings, robberies, and assaults

against their rivals and against fellow Nine Trey members.
                                       2
      Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 3 of 18



     4.   Members and associates of Nine Trey sold heroin,

fentanyl, furanyl fentanyl, MDMA, dibutylone, and marijuana in

and around Manhattan, Brooklyn, and the Bronx, New York.

     5.   Members and associates of Nine Trey committed and

agreed, attempted, and threatened to commit acts of violence to

protect and expand their narcotics business and to protect

fellow members and associates of the Enterprise.         These acts of

violence included acts involving murder, acts involving robbery

and extortion, and assault, intended either to protect the

Enterprise's narcotics business, retaliate against members of

rival gangs who had encroached on the Enterprise's narcotics

business, to otherwise promote the standing and reputation of

Nine Trey amongst rival gangs, or to promote the standing and

reputation of Nine Trey members amongst other Nine Trey members.

                     Purposes of the Enterprise

     6.   The purposes of the Enterprise included the following:

          a.    Preserving and protecting the power, territory,

and profits of the Enterprise through acts involving murder,

other acts of violence, and threats of violence.

          b.    Promoting and enhancing the Enterprise and the

activities of its members and associates .

          c.    Keeping victims and potential victims in fear of

the Enterprise and its members and associates through acts and

threats of violence.
                                    3
      Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 4 of 18



          d.    Providing assistance to members and associates

who committed crimes for and on behalf of the gang.

          e.    Enriching the members and associates of the

Enterprise through, among other things, robbery and the

distribution and sale of narcotics; including heroin, fentanyl,

furanyl fentanyl, MDMA, dibutylone, and marijuana.

          f.    Protecting the Enterprise and its members and

associates from detection and prosecution by law enforcement

authorities through acts of intimidation and violence against

potential witnesses to crimes committed by members of the

Enterprise.

                Means and Methods of the Enterprise

     7.   Among the means and methods employed by the members

and associates in conducting and participating in the conduct of

the affairs of the Enterprise were the following:

          a.    Members and associates of the Enterprise

committed, conspired, attempted, and threatened to commit acts

of violence, including acts involving murder, to protect and

expand the Enterprise's criminal operations, and against rival

gang members.

          b.    Members and associates of the Enterprise used

threats of violence and physical violence against other members

and associates of the Enterprise to enforce and maintain

discipline within the Enterprise.
                                    4
      Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 5 of 18



            c.   Members and associates of the Enterprise

committed, conspired, attempted, and threatened to commit acts

of violence, including acts involving murder, robbery, and

extortion against rival gang members and other individuals

adverse to the Enterprise.

            d.   Members and associates of the Enterprise promoted

and celebrated the criminal conduct of the Enterprise, namely

narcotics distribution, acts involving violence, and the use of

firearms,   in music and on social media.

            e.   Members and associates of the Enterprise

obtained, possessed, and used firearms.

            f.   Members and associates of the Enterprise

distributed controlled substances, including heroin, fentanyl,

furanyl fentanyl, MDMA, dibutylone, and marijuana .

                     The Racketeering Conspiracy

     8.     From at least in or about 2013, up to and including in

or about November 2018, in the Southern District of New York and

elsewhere, JAMEL JONES, a/k/a "Mel Murda," KIFANO JORDAN, a/k/a

"Shotti," JENSEL BUTLER, a/k/a "Ish," DANIEL HERNANDEZ, a/k/a

"Tekashi 6ix 9ine," and FAHEEM WALTER, a/k/a "Crippy," the

defendants, and others known and unknown, being persons employed

by and associated with the Enterprise described in Paragraphs

One through Seven of this Indictment, namely, Nine Trey, which

enterprise engaged in, and the activities of which affected,
                                    5
        Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 6 of 18



interstate and foreign commerce, knowingly combined, conspired,

confederated, and agreed together and with each other to violate

the racketeering laws of the United States, to wit, Section

1962(c) of Title 18, United States Code, that is, to conduct and

participate, directly and indirectly, in the conduct of the

affairs of Nine Trey through a pattern of racketeering activity,

as that term is defined in Title 18, United States Code,

Sections 1961(1) and 1961(5), consisting of:

            a.   multiple acts involving murder, chargeable under

the following provisions of state law:        New York Penal Law,

Sections 125.25 (murder), 110.00 (attempted murder), 105.15

(conspiracy to commit murder), and 20.00 (aiding and abetting

murder) ;

            b.   multiple acts involving robbery, chargeable under

the following provisions of state law: New York Penal Law,

Sections 160.00, 160.05, 160.10, 160.15 (robbery), 105 . 05,

105.10 (conspiracy to commit robbery), 110.00 (attempted

robbery), and 20.00 (aiding and abetting robbery);

            c.   multiple acts indictable under Title 18, United

States Code, Section 1951 (relating to the interference with

commerce, robbery, or extortion); and

            d.   multiple offenses involving the distribution of

controlled substances, including, heroin, fentanyl,         furanyl

fentanyl, MDMA, dibutylone, and marijuana in violation of laws
                                     6
       Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 7 of 18



of the United States, namely Title 21, United States Code,

Sections 812, 841 (a) (1), 841 (b) (1) (A), 841 (b) (1) (C),

841(b) (1) (D), and 846, and Title 18, United States Code, Section

2.

     9.      It was a part of the conspiracy that each defendant

agreed that a conspirator would commit at least two acts of

racketeering activity in the conduct of the affairs of the

Enterprise.

            (Title 18, United States Code, Section 1962(d) .)

                                COUNT TWO
              (Firearms Offense - Racketeering Conspiracy)
             (JONES, JORDAN, BUTLER, HERNANDEZ, and WALTER)

     The Grand Jury further charges:

     10.     From at least in or about 2013, up to and including in

or about November 2018, in the Southern District of New York and

elsewhere      except in connection with the robbery on or about

April 3, 2018, in the vicinity of West 40th Street and 8th

Avenue in Manhattan, New York, as charged in Counts Three

through Five of this Indictment - JAMEL JONES, a/k/a "Mel

Murda," KIFANO JORDAN, a/k/a "Shotti," JENSEL BUTLER, a/k/a

"Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine," and FAHEEM

WALTER, a/k/a "Crippy," the defendants, during and in relation

to a crime of violence for which they may be prosecuted in a

court of the United States, namely, the racketeering conspiracy

charged in Count One of this Indictment, knowingly did use and
                                     7
       Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 8 of 18



carry firearms, and, in furtherance of such crime, did possess

firearms, and did aid and abet the use, carrying, and possession

of firearms,   some of which were brandished and discharged.

  (Title 18, United States Code, Sections 924 {c) (1) (A) (i),         (ii),
                          ( i i i ) , and 2 . )

                            COUNT THREE
      (Violent Crime in Aid of Racketeering - April 3, 2018)
              (JORDAN, BUTLER, HERNANDEZ, and WALTER)

     The Grand Jury further charges:

     11.    At all times relevant to this Indictment, Nine Trey,

as described in paragraphs 1 through 7 of Count One of this

Indictment, which are repeated and incorporated by reference as

though fully set forth herein,     including its leadership,

members, and associates, constituted an enterprise, as that term

is defined in Title 18, United States Coder Section 1959(b) (2),

that is, an association in fact of individuals engaged in, and

the activities of which affected, interstate and foreign

commerce.    The Enterprise constituted an ongoing organization

whose members functioned as a continuing unit for a common

purpose of achieving the objectives of the Enterprise.

     12.    At all times relevant to this Indictment, Nine Trey,

through its members and associates, engaged in racketeering

activity, as that term is defined in Title 18, United States

Code, Sections 1961(1) and 1959(b) (1), namely acts involving

murder and robbery, in violation of New York Penal Law, robbery

                                    8
      Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 9 of 18



and e x tortion, in violation of Title 18, United States Code,

Section 1951, and narcotics trafficking, in violation of Title

21, United States Code, Sections 812, 841, and 846.

     13.   On or about April 3, 2018, in the Southern District of

New York and elsewhere, KIFANO JORDAN, a/k/a "Shotti," JENSEL

BUTLER, a/k/a "Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine,"

and FAHEEM WALTER, a/k/a "Crippy," the defendants, and others

known and unknown, as consideration for the receipt of, and as

consideration for a promise and agreement to pay, a thing of

pecuniary value from Nine Trey, and for the p u rpose of gaining

entrance to and maintaining and increasing position in Nine

Trey, an enterprise engaged in racketeering activity, as

described above, knowingly assaulted individuals with a

dangerous weapon, and aided and abetted the same, to wit,

JORDAN, BUTLER, HERNANDEZ, WALTER and others participated in a

gunpoint robbery of rivals of Nine Trey, in the vicinity of West

40th Street and 8th Avenue in Manhattan, New York, in violation

of New York Penal Law, Sections 120 . 14 and 20.00.

    (Title 18, United States Code, Sections 1959 (a) (3) and 2.)

                            COUNT FOUR
     (Violent Crime in Aid of Racketeering - April 3, 2018}
                (JORDAN, BUTLER, HERNANDEZ, and WALTER}

     The Grand Jury further charges:

     14.   At all times relevant to this Indictment, Nine Trey,

as described in paragraphs 1 through 7 of Count One of this
                                    9
       Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 10 of 18



Indictment, which are repeated and incorporated by reference as

though fully set forth herein, including its leadership,

members, and associates, constituted an enterprise, as that term

is defined in Title 18, United States Code, Section 1959(b) (2),

that is, an association in fact of individuals engaged in, and

the activities of which affected, interstate and foreign

commerce.    The Enterprise constituted an ongoing organization

whose members functioned as a continuing unit for a common

purpose of achieving the objectives of the Enterprise .

     15.    At all times relevant to this Indictment, Nine Trey,

through its members and associates, engaged in racketeering

activity, as that term   ~s   defined in Title 18, United States

Code, Sections 1961(1) and 1959(b) (1), namely acts involving

murder and robbery, in violation of New York Penal Law, robbery

and e x tortion, in violation of Title 18, United States Code,

Section 1951, and narcotics trafficking, in violation of Title

21, United States Code, Sections 812, 841, and 846 .

     16.    On or about April 3, 2018, in the Southern District of

New York and elsewhere, KIFANO JORDAN, a/k/a "Shotti," JENSEL

BUTLER, a/k/a "Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine,"

and FAHEEM WALTER, a/k/a "Crippy," the defendants, and others

known and unknown, as consideration for the receipt of, and as

consideration for a promise and agreement to pay, a thing of

pecuniary value from Nine Trey, and for the purpose of gaining
                                   10
     Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 11 of 18



entrance to and maintaining and increasing position in Nine

Trey, an enterprise engaged in racketeering activity, as

described above, conspired to commit assault with a dangerous

weapon, to wit, JORDAN, BUTLER, HERNANDEZ, WALTER and others

agreed to rob at gunpoint rivals of Nine Trey, in the vicinity

of West 40th Street and 8th Avenue in Manhattan, New York, in

violation of New York Penal Law, Sections 120.14 and 105.00 .

       (Title 18, United States Code, Sections 1959 (a) (6).)

                              COUNT FIVE
                  {Firearms Offense - April 3, 2018)
               {JORDAN, BUTLER, HERNANDEZ, and WALTER)

     The Grand Jury further charges:

     17.    On or about April 3, 2018, in the Southern District of

New York, KIFANO JORDAN, a/k/a "Shotti," JENSEL BUTLER, a/k/a

"Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine," and FAHEEM

WALTER, a/k/a "Crippy," the defendants, during and in relation

to a crime of violence for which they may be prosecuted in a

court of the Un,ited States, namely, the assault with a dangerous

weapon and conspiracy to do the same, as charged in Counts Three

and Four of this Indictment, knowingly did use and carry

firearms, and in furtherance of such crime did possess firearms,

and did aid and abet the use, carrying and possession of

firearms,   some of which were brandished .

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),        (ii),
                             and 2.)

                                   11
       Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 12 of 18



                            COUNT SIX
     (Violent Crime in Aid of Racketeering - April 21, 2018)
                             (LOVICK)

     The Grand Jury further charges:

     18.    At all times relevant to this Indictment, Nine Trey,

as described in paragraphs 1 through 7 of Count One of this

Indictment, which are repeated and incorporated by reference as

though fully set forth herein, including its leadership,

members, and associates, constituted an enterprise, as that term

is defined in Title 18, United States Code, Section 1959(b) (2),

that is, an association in fact of individuals engaged in, and

the activities of which affected, interstate and foreign

commerce.    The Enterprise constituted an ongoing organization

whose members functioned as a continuing unit for a common

purpose of achieving the objectives of the Enterprise.

     19.    At all times relevant to this Indictment, FUGUAN

LOVICK, a/k/a "Fu Banga," the defendant, and others known and

unknown, were members and associates of Nine Trey.

     20.    At all times relevant to this Indictment, Nine Trey,

through its members and associates, engaged in racketeering

activity, as that term is defined in Title 18, United States

Code, Sections 1961(1) and 1959(b) (1), namely acts involving

murder and robbery, in violation of New York Penal Law, robbery

and extortion, in violation of Title 18, United States Code,


                                    12
     Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 13 of 18



Section 1951, and narcotics trafficking, in violation of Title

21, United States Code, Sections 812, 841, and 846.

     21.   On or about April 21, 2018, in the Southern District

of New York and elsewhere, FUGUAN LOVICK, a/k/a "Fu Banga," the

defendant, as consideration for the receipt of, and as

consideration for a promise and agreement to pay, a thing of

pecuniary value from Nine Trey, and for the purpose of gaining

entrance to and maintaining and increasing position in Nine

Trey, an enterprise engaged in racketeering activity, as

described above, knowingly assaulted individuals with a

dangerous weapon, and aided and abetted the same, to wit, LOVICK

fired a gunshot at rivals of Nine Trey upon encountering them at

the Barclays Center in Brooklyn, New York, in violation of New

York Penal Law, Sections 120.14 and 20.00.

   (Title 18, United States Code, Sections 1959 (a) (3) and 2.)

                            COUNT SEVEN
                (Firearms Offense - April 21, 2018)
                              (LOVICK)

     The Grand Jury further charges:

     22.   On or about April 21, 2018, in the Southern District

of New York and elsewhere, FUGUAN LOVICK, a/k/a "Fu Banga," the

defendant, during and in relation to a crime of violence for

which he may be prosecuted in a court of the United States,

namely, the assault with a dangerous weapon, as charged in Count

Six of this Indictment, knowingly did use and carry a firearm,
                                   13
      Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 14 of 18



and in furtherance of such crime did possess a firearm, and did

aid and abet the use, carrying and possession of a firearm,

which was brandished and discharged.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),         (ii),
                          ( iii ) , and 2 . )

                            COUNT EIGHT
      (Violent Crime in Aid of Racketeering - July 16, 2018)
              (JORDAN, BUTLER, HERNANDEZ, and WALTER)

     The Grand Jury further charges:

     23.    At all times relevant to this Indictment, Nine Trey,

as described in paragraphs 1 through 7 of Count One of this

Indictment, which are repeated and incorporated by reference as

though fully set forth herein, including its leadership,

members, and associates, constituted an enterprise, as that term

is defined in Title 18, United States Code, Section 1959(b) (2),

that is, an association in fact of individuals engaged in, and

the activities of which affected,        interstate and foreign

commerce.    The Enterprise constituted an ongoing organization

whose members functioned as a continuing unit for a common

purpose of achieving the objectives of the Enterprise.

     24.    At all times relevant to this Indictment, Nine Trey,

through its members and associates, engaged in racketeering

activity, as that term is defined in Title 18, United States

Code, Sections 1961(1) and 1959(b) (1), namely acts involving

murder and robbery, in violation of New York Penal Law, robbery

                                    14
      Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 15 of 18



and extortion, in violation of Title 18, United States Code,

Section 1951, and narcotics trafficking, in violation of Title

21, United States Code, Sections 812, 841, and 846.

     25.   On or about July 16, 2018, in the Southern District of

New York and elsewhere, KIFANO JORDAN, a/k/a "Shotti," JENSEL

BUTLER, a/k/a "Ish," DANIEL HERNANDEZ, a/k/a "Tekashi 6ix 9ine,"

and FAHEEM WALTER, a/k/a "Crippy," the defendants, and others

known and unknown, as consideration for the receipt of, and as

consideration for a promise and agreement to pay, a thing of

pecuniary value from Nine Trey, and for the purpose of gaining

entrance to and maintaining and increasing position in Nine

Trey, an enterprise engaged in racketeering activity, as

described above, conspired to commit murder and         assault with a

dangerous weapon, to wit, JORDAN, BUTLER, HERNANDEZ, WALTER and

others agreed to shoot an individual, who had shown disrespect

to members of Nine Trey, and as a result of this agreement an

innocent bystander was shot, in the vicinity of Fulton Street

and Utica Avenue in Brooklyn, New York, in violation of New York

Penal Law, Sections 120.05, 120.10, and 125.25.

       (Title 18, United States Code, Sections 1956 (a) (6).)

               FORFEITURE ALLEGATION AS TO COUNT ONE

     26.   As a result of committing the offense alleged in Count

One of this Indictment, JAMEL JONES, a/k/a "Mel Murda," KIFANO

JORDAN, a/k/a "Shotti," JENSEL BUTLER, a/k/a "Ish," DANIEL
                                   15
     Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 16 of 18



HERNANDEZ, a/k/a "Tekashi 6ix 9ine," and FAHEEM WALTER, a/k/a

"Crippy," the defendants, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 1963, any and

all interests the defendants acquired or maintained in violation

of Title 18, United States Code, Section 1962; any and all

interests in, securities of, claims against, and property or

contractual rights of any kind affording a source of influence

over, the enterprise named and described herein which the

defendants established, operated, controlled, conducted, and

participated in the conduct of, in violation of Title 18, United

States Code, Section 1962; and any and all property constituting

and derived from proceeds obtained, directly and indirectly,

from the racketeering activity alleged in Count One of this

Indictment, including but not limited to a sum of money in

United States currency representing the amount of proceeds

traceable to the commission of said offense that the defendants

personally obtained.

                     Substitute Assets Provision

     27.     If any of the property described above as subject to

forfeiture, as a result of any act or omission of the above-

named defendants:

             a.   cannot be located upon the exercise of due

diligence;


                                   16
         Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 17 of 18



             b.    has been transferred or sold to, or deposited

with, a third person;

             c.    has been placed beyond the jurisdiction of the

Court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18,

United States Code, Section 1963(m), Title 21 United States

Code, Section 853(p), and Title 28, United States Code, Section

2461(c) to seek forfeiture of any other property of the

defendants up to the value of the above forfeitable property.

    (Title 18, United States Code, Sections 981 and 1963; and
           Title 28, United States Code, Section 2461.)




Fo~                                           ~ J-~
                                            GEOREY!> . BERMAN
                                            United States Attorney
                                                                  L..-/3 s




                                       17
Case 1:18-cr-00834-PAE Document 1 Filed 11/19/18 Page 18 of 18



          Form No. USA-33s-274        (Ed. 9-25-58)


              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                             - v. -

        JAMEL JONES, a/k/a "Mel Murda," KIFANO
        JORDAN, a/k/a "Shotti,'' JENSEL BUTLER,
         a/k/a "Ish,'' DANIEL HERNANDEZ, a/k/a
       "Tekashi 6ix 9ine," FUGUAN LOVICK, a/k/a
          "Fu Banga," and FAHEEM WALTER, a/k/a
                        "Crippy,"

                        Defendants.


                 SUPERSEDING INDICTMENT

                    81 18 Cr. 834     (PAE)

              (18   u.s.c.   §§ 924 (c)    I   1959,
                       19 6 2, and 2 . )




                                  GEOFFREY S. BERMAN
                             United States Attorney.
